DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant's amendment, filed 04/12/2022, to the Drawings (Fig. 2) has overcome the drawing objections previously set forth in the Non-Final Office Action.
Applicant's amendment, filed 04/12/2022, to claims 6, 17 and 26 has overcome the 35 U.S.C. 112(b) rejections previously set forth in the Non-Final Office Action.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Trotta (US 20190011534 A1) is considered analogous art to the instant application as it discloses an invention to perform facial recognition using radar technology.
Regarding claim 12, Trotta discloses [Note: what Trotta fails to disclose is strike-through]
An electronic device (Paragraph 0033, “FIG. 2A illustrates smart phone 200 on which millimeter-wave radar sensors 202 are mounted.”) comprising:
a plurality of transmitter antenna elements (Paragraph 0039, “In various embodiments, millimeter-wave radar sensor circuit 302 is configured to transmit incident RF signals 301 toward target 114 via transmit antennas 312 and to receive reflected RF signals 303 from target 114 via receive antennas 314.”; Fig. 3A depicts the plurality of transmitter antennas); 
a plurality of receiver antenna elements (Paragraph 0039, “In various embodiments, millimeter-wave radar sensor circuit 302 is configured to transmit incident RF signals 301 toward target 114 via transmit antennas 312 and to receive reflected RF signals 303 from target 114 via receive antennas 314.”; Fig. 3A depicts the plurality of receiver antennas); 
a memory (Paragraph 0045, “Processing circuitry 304 may include a processor that executes instructions in an executable program stored in a non-transitory computer readable storage medium, such as a memory to perform the functions of processing circuitry 304.”); and 
a processing unit communicatively coupled with the plurality of transmitter antenna elements (FIG. 3A depicts the processing circuitry, 304, communicatively coupled with elements 312, transmitter antennas”), the plurality of receiver antenna elements (FIG. 3A depicts the processing circuitry, 304, communicatively coupled with elements 314, receiver antennas”), and the memory (Paragraph 0045, “Processing circuitry 304 may include a processor that executes instructions in an executable program stored in a non-transitory computer readable storage medium, such as a memory to perform the functions of processing circuitry 304.”), wherein the processing unit is configured to: 
(Paragraph 0057, “Each sawtooth-shaped portion of each trace of the waveform diagram represents one reflected “chip” received by the respective radar sensor. For example, the minimum value of each sawtooth-shaped portion represents a minimum received frequency (e.g, 57 GHz) and the maximum value of each sawtooth-shaped portion represents a maximum received frequency (e.g, 64 GHz). In one specific example, each millimeter-wave radar sensor transmits 64 chirps during a time period of two seconds, and the system obtains 256 samples per chirp.”; as shown in FIG.5 the transmission of the chirps during a specified time period is tantamount to a plurality of data packets) with the plurality of transmitter antenna elements and receiving the plurality of data packets at the plurality of receiver antenna elements (Paragraph 0048, “Specific examples include but are not limited to a total of six receive antennas arranged in a 3×2 array, a total of eight antennas arranged in an 4×2 array, or a total of sixteen antennas arranged in an 8×2 array. Each of these n receive antennas 314 can be coupled to a corresponding pin on RFIC 324 and coupled to a corresponding receive circuit within RFIC 324”; Fig. 3B depicts how each receiver antenna of the plurality of receiver antennas is coupled to each transmitter antenna of the plurality of transmitter antennas to receive the data chirps), such that each receiver antenna element of the plurality of receiver antenna elements receives at least one data packet from each transmitter antenna element of the plurality of transmitter antenna elements (Paragraph “FIG. 5 illustrates a waveform diagram showing the frequency of received RF signals for n millimeter-wave radar sensors that each have m receive antennas. For example, the waveform labeled as S1, Rx1 represents the received frequency of an RF signal received on the first antenna Rx1 of first sensor S1; S1, Rx2 represents the received frequency of an RF signal received on the second antenna Rx2 of first sensor S1; S2, Rx1 represents the received frequency of an RF signal received on the first antenna Rx1 of second sensor S2; S2, Rx2 represents the received frequency of an RF signal received on the second antenna Rx2 of second sensor S2; and Sn, Rxm represents the received frequency of an RF signal received on the mth antenna Rxm of the nth sensor Sn.”; Fig. 3B depicts how each receiver antenna of the plurality of receiver antennas is coupled to each transmitter antenna of the plurality of transmitter antennas to receive the data chirps [tantamount to data packets]; therefore, each receiver antenna element is capable of receiving data chirps from each transmitter antenna element), 



use a random forest model on the selected values from the sample subset to identify a physical object in the identification region (Paragraph 0067, “Machine learning algorithm 714 may be implemented using a variety of machine learning algorithms known in the art. For example, a random forest algorithm or neural network algorithm may be used for classification and analysis of stored feature vectors 710.” and Paragraph 0064, “The bottom portion 720 is devoted to the processing and comparison of new measurements for comparison to stored data. These data and steps represent the actions performed when the system is identifying and validating a user during normal operations.”).  

Das (US 20140286210 A1) is considered analogous art to the instant application as it discloses methods of receiving wireless data packets (bursts) and estimating a channel impulse response based on the data. Das further discloses obtaining I/Q samples for the bursts and determining a subset of samples from the received I/Q samples. However, regarding claim 12, Das fails to disclose the features of: 
wherein:  
each data packet of the plurality of data packets comprises a complementary pair of Golay sequences, and 
select from a sample subset from the set of I/Q samples, wherein selecting the values from the sample subset includes performing Principal Component Analysis (PCA) on the set of I/Q samples and choosing the sample subset from the set of I/Q samples based on a result of the PCA;
use a random forest model on the selected values from the sample subset to identify a physical object in the identification region

Gagiev (US 20180062902 A1) is considered analogous art to the instant application as it discloses each data packet of a plurality of data packets comprising a complementary pair of Golay sequences for efficient channel estimation. However, regarding claim 12, Gagiev fails to disclose the features of:


each I/Q sample is indicative of a channel impulse response of at least a portion of an identification region, the channel impulse response obtained from a packet transmitted by a transmitter antenna element and received by a receiver antenna element;
select from a sample subset from the set of I/Q samples, wherein selecting the values from the sample subset includes performing Principal Component Analysis (PCA) on the set of I/Q samples and choosing the sample subset from the set of I/Q samples based on a result of the PCA; and
use a random forest model on the selected values from the sample subset to identify a physical object in the identification region. 

In reference to independent claim 12, the prior arts made of record individually or in any combination, failed to teach, render obvious, or fairly suggest to one of ordinary skill in the art at the time of filing the combination of the claimed features of claim 12.

Dependent claims 13 and 15-22 are also allowed due to their dependency on independent
claim 12.
Independent claims 1, 23 and 30 and their respective dependent claims are also allowed due to a similar analysis using the prior arts made of record as independent claim 12 above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAZRA N. WAHEED whose telephone number is (571)272-6713. The examiner can normally be reached M-F (8 AM - 4:30 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on (571)270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NAZRA NUR WAHEED/Examiner, Art Unit 3648                                                                                                                                                                                                        
/VLADIMIR MAGLOIRE/Supervisory Patent Examiner, Art Unit 3648